Exhibit 10.1

MUTUAL SEPARATION AGREEMENT AND RELEASE

This Mutual Separation Agreement and Release (“Agreement”) is made and entered
into this 29th day of December, 2014, by and between DANIEL B. HURWITZ, his
heirs, executors, successors and administrators (collectively referred to
hereafter as “YOU” or “YOUR” or “YOURSELF”) and DDR CORP., its predecessors,
current and former subsidiaries, divisions, related entities and affiliates and
all of their current and former boards, owners, officers, trustees, directors,
members, shareholders, agents, representatives, employees, employee benefit
plans, insurers, attorneys and their successors and assigns (collectively
referred to hereafter as “DDR”). YOU and DDR are each sometimes referred to
herein as a “Party” or the “Parties”.

DDR and YOU have entered into that certain Amended and Restated Employment
Agreement, dated as of July 29, 2009, as amended (the “Employment Agreement”).
In consideration of the terms, conditions and obligations set forth in this
Agreement, YOU and the Board of Directors of DDR (the “Board”) on behalf of DDR
have mutually agreed that YOUR employment with DDR will terminate on the
Separation Date (as defined below) pursuant to the terms of this Agreement as
follows:

1. Separation. YOUR employment with DDR will terminate on February 14, 2015 (the
“Separation Date”). YOU acknowledge and agree that YOU have in a timely manner
received or waived all applicable notices required under the Employment
Agreement in connection with the termination of YOUR employment with DDR. The
Separation Date will be YOUR “Termination Date” as defined in the Employment
Agreement. Notwithstanding the Separation Date and subject to the following
sentence,



--------------------------------------------------------------------------------

YOU hereby resign from the Board and all offices, other directorships and
committee positions (and similar positions) with DDR and any and all
subsidiaries or affiliates of DDR, including as Chief Executive Officer,
effective as of 11:59 p.m. E.T. on December 31, 2014. YOU shall remain a
non-officer employee of DDR from such time until the Separation Date working on
a substantially full time basis, but YOU will perform only those duties
reasonably consistent with YOUR former position requested of YOU by the
President of DDR. YOU acknowledge and agree that neither the Board nor DDR has
an obligation to nominate YOU for election as a director of DDR or to use any
effort to cause YOU to be elected as a director of DDR at the 2015 DDR Annual
Meeting. You acknowledge and agree that the actions and arrangements
contemplated by this Agreement will not constitute grounds to terminate YOUR
Employment Agreement for “Good Reason” for purposes of the Employment Agreement.

2. Payments. YOU shall be provided with the following payments and benefits. YOU
hereby agree that the payments and benefits set forth in this Section 2, in
conjunction with the payments and benefits provided for under Section 3 of this
Agreement, will fully and completely satisfy any and all of DDR’s obligations to
YOU under the Employment Agreement or otherwise:

A. Base Salary. DDR will continue to pay YOU YOUR base salary at the annual rate
of $750,000.00 through the Separation Date in accordance with DDR’s current
payroll practices.

B. 2014 Annual Bonus. Between February 15, 2015 and February 23, 2015, DDR shall
pay to YOU YOUR Annual Bonus (as defined in the Employment Agreement) earned for
2014 in cash.

 

2



--------------------------------------------------------------------------------

C. Severance Payment. DDR will pay to YOU a lump sum amount equal to
$2,906,250.00 (consisting of $656,250 representing an amount equal in value to
the prorated portion of YOUR annual base salary of $750,000.00 for the period
after the Separation Date through December 31, 2015 plus $2,250,000.00
representing an amount equal in value to YOUR Annual Bonus for 2015 at the
“Target” level as described in the Employment Agreement), which payment, plus
interest through the payment date at the short-term applicable federal rate
under Section 7872(f)(2)(A) of the Internal Revenue Code in effect on the
Separation Date, will be made by DDR as soon as administratively practicable
after August 17, 2015, but no later than August 24, 2015.

D. Health, Vision and Dental Coverage. The Separation Date shall be considered a
“qualifying event” for purposes of triggering YOUR right to continue YOUR group
health and dental benefits pursuant to federal law (commonly referred to as
“COBRA”). In lieu thereof and in satisfaction of DDR’s obligation pursuant to
the Employment Agreement or otherwise, DDR will pay YOU the sum of $35,000.00 as
full consideration for the expense to YOU for obtaining medical,
hospitalization, vision, and dental coverage for YOU and YOUR dependents. This
payment, plus interest through the payment date at the short-term applicable
federal rate under Section 7872(f)(2)(A) of the Internal Revenue Code in effect
on the Separation Date, will be made by DDR as soon as administratively
practicable after August 17, 2015, but no later than August 24, 2015. Following
the Separation Date, DDR shall no longer provide such benefits to YOU and YOUR
dependents under any applicable benefit plan except to the extent required by
Section 4980B of the Internal Revenue Code and related regulations.

 

3



--------------------------------------------------------------------------------

E. Paid Time Off. YOU will receive payment for any accrued but unused Paid Time
Off (PTO) days in accordance with applicable DDR policy for the period from
January 1, 2015 through the Separation Date.

F. Fees of Counsel. DDR will pay the reasonable fees and expenses of counsel
engaged by YOU in an amount not to exceed $7,500.00 to review this Agreement and
to provide advice to YOU in connection with the execution of and receipt by YOU
of payments under this Agreement; provided, however, that any reimbursement of
eligible fees and expenses incurred will be paid in 2015 and within
approximately 30 days following YOUR written request for such reimbursement;
provided further, that YOU submit YOUR final written request for reimbursement
no later than November 15, 2015 so that DDR can make the final reimbursement by
December 31, 2015.

G. Acknowledgements. YOU acknowledge the sufficiency of the consideration
described above for YOUR promises set forth herein including without limitation
the Release detailed in Section 5 of this Agreement. You further acknowledge
that the payments and benefits described in this Section 2 include all amounts
to which YOU would be entitled under the Employment Agreement, subject to YOUR
execution and non-revocation of this Agreement.

3. Benefit Plans. YOU understand and agree that the applicable provisions of DDR
benefit plans to which you are a participant, including but not limited to DDR’s
401(k) Plan, shall govern all benefits thereunder to which you are entitled. YOU
further understand and agree that the applicable provisions of the DDR plans and
agreements

 

4



--------------------------------------------------------------------------------

covering equity and incentive awards shall govern any equity and incentive
awards previously granted to YOU or to which YOU are entitled, except as
expressly provided otherwise in YOUR Employment Agreement. In particular, YOU
and DDR acknowledge that:

A. VSEP. Pursuant to the terms of DDR’s Value Sharing Equity Program (“VSEP”),
YOU have earned and are entitled to receive, on the date or dates provided for
in the VSEP, Award Shares (as defined in the VSEP, the “VSEP Award Shares”), in
accordance with the provisions of the VSEP. Under the VSEP but still subject to
its terms, any unvested VSEP Award Shares earned, held by YOU or that YOU are
entitled to receive under the VSEP through the Separation Date will not be
forfeited as a result of the Separation Date, but instead unvested VSEP Award
Shares will remain outstanding and will continue to vest according to the
vesting schedule described in the VSEP and as summarized on Exhibit A.

B. 2013 VSEP. Pursuant to the terms of DDR’s 2013 Value Sharing Equity Program
(“2013 VSEP”), YOU may earn and receive, on the date or dates provided for in
the 2013 VSEP, Award Shares (as defined in the 2013 VSEP, the “2013 VSEP Award
Shares”), in accordance with the provisions of the 2013 VSEP through the
Separation Date. Under the 2013 VSEP but still subject to its terms, any
unvested 2013 VSEP Award Shares earned, held by YOU or that YOU are entitled to
receive under the 2013 VSEP through the Separation Date will not be forfeited as
a result of the Separation Date, but instead such unvested 2013 VSEP Award
Shares will be issued or transferred as provided in the 2013 VSEP and/or will
remain outstanding and will continue to vest according to the vesting schedule
described in the 2013 VSEP and as summarized on

 

5



--------------------------------------------------------------------------------

Exhibit A. Solely for purposes of clarification, YOU acknowledge and agree that
notwithstanding the foregoing, YOU will not be eligible to receive any “Relative
Performance Award Shares” as defined in the 2013 VSEP.

C. Stock Options. YOU have previously been granted options with respect to DDR
Common Shares as set forth on Exhibit B pursuant to DDR’s equity-based award
plans (the “Stock Options”). Pursuant to Section 7.2(e) of your Employment
Agreement, the Stock Options granted to you will not be forfeited as a result of
the Separation Date, but instead the Stock Options will remain outstanding and
exercisable and will continue to vest according to the vesting schedule
described in applicable equity-based award plans and award agreements, and as
summarized on Exhibit B. Solely for clarification, YOU will have 90 days
immediately following the Separation Date to exercise any outstanding Stock
Options which have vested prior to the Separation Date. Thereafter, YOU will
have 90 days to exercise any Stock Option immediately following the date such
Stock Option vests.

D. Restricted Shares. YOU have previously been granted restricted DDR Common
Shares as set forth on Exhibit C pursuant to DDR’s equity-based award plans
(other than regarding the VSEP and the 2013 VSEP) (the “Restricted Shares”).
Pursuant to YOUR Employment Agreement, if you do not resign prior to the
Separation Date, the unvested Restricted Shares granted to you will not be
forfeited as a result of the Separation Date, but instead the unvested
Restricted Shares will remain outstanding and will continue to vest according to
the vesting schedule described in applicable equity-based award plans and award
agreements, and as summarized on Exhibit C.

 

6



--------------------------------------------------------------------------------

E. Deferred Compensation Plan. YOU are entitled to all rights to any amounts
deferred pursuant to the DDR Elective Deferred Compensation Plan (Amended and
Restated as of January 1, 2004, as amended) (the “Nonqualified Deferred Comp
Plan”), including the right to receive distributions in accordance with the
provisions of the Nonqualified Deferred Comp Plan and YOUR elections thereunder.

F. Deferred Equity Plan. YOU are entitled to all rights to any shares deferred
pursuant to the DDR 2005 Equity Deferred Compensation Plan (Amended and Restated
as of January 1, 2009, as amended) (the “Nonqualified Deferred Equity Plan”),
including the right to receive distributions in accordance with the provisions
of the Nonqualified Deferred Equity Plan, and YOUR elections thereunder.

4. Application of Section 409A. Benefits provided under this Agreement are
intended to be exempt from, or comply with, Section 409A of the Internal Revenue
Code, which is the law that regulates severance pay. This Agreement shall be
construed, administered, and governed in a manner that effects such intent, and
DDR shall not take any action that would be inconsistent with such intent.
Without limiting the foregoing, the payments and benefits provided under this
Agreement may not be deferred, accelerated, extended, paid out or modified in a
manner that would result in the imposition of additional tax under Code
Section 409A. Although DDR shall use its best efforts to avoid the imposition of
taxation, interest and penalties under Code Section 409A, the tax treatment of
the benefits provided under this Agreement is not warranted or guaranteed. DDR
shall not be held liable for any taxes, interest, penalties or other monetary
amounts owed by YOU or any other taxpayer as a result of this Agreement.

 

7



--------------------------------------------------------------------------------

5. Release. Except with regard to a breach of this Agreement by DDR, in
consideration of the payments and benefits set forth above, to which YOU are not
otherwise entitled and the sufficiency of which YOU acknowledge, YOU agree to
release DDR (as defined above) from any and all claims that have arisen or may
arise out of YOUR employment with or separation from DDR, up to the date of this
Agreement, whether now known or unknown, including, but not limited to, all
claims for compensation and fringe benefits; all claims of wrongful discharge or
constructive discharge; all claims of breach of express or implied contract or
promissory estoppel; all claims of breach of public policy or tort; all claims
of defamation or emotional distress; and all other claims under Ohio or federal
law, including without limitation any and all claims of discrimination,
harassment or retaliation arising under the Age Discrimination in Employment Act
of 1967, as amended, or any other law, statute, code or ordinance or under the
common law.

Subject to applicable law, YOU also warrant that YOU have not filed or sued and
will not sue or file any actions against DDR with respect to claims covered by
this Agreement.

YOU recognize and understand that YOU are giving up the opportunity to obtain
compensation, damages, and other forms of relief for YOURSELF. This Agreement,
however, is not intended to and does not interfere with the right of any
governmental agency to enforce laws or to seek relief that may benefit the
general public, or YOUR right to assist with or participate in that process. By
signing this Agreement, however, YOU waive any right to personally recover
against DDR, and YOU give up the opportunity to obtain compensation, damages or
other forms of relief for YOURSELF other than that provided in this Agreement.

 

8



--------------------------------------------------------------------------------

Furthermore, in consideration of the payments and benefits set forth above,
during the 22 day period beginning on the Separation Date, YOU agree to execute
a separate release containing terms substantially similar to those in this
Section 5 effective as of and through the Separation Date.

6. Non-Disparagement. YOU agree that YOU will not, directly or indirectly,
defame, disparage or otherwise attempt to damage, or encourage any third party
to defame, disparage or otherwise attempt to damage, the name or reputation of
DDR, its shareholders, directors, officers, or employees. DDR agrees that the
DDR Representatives (as defined below) will not, directly or indirectly, defame,
disparage or otherwise attempt to damage, or encourage any third party to
defame, disparage or otherwise attempt to damage, the name or reputation of YOU.
(For purposes of the prior sentence, the DDR Representatives shall include the
current members of the DDR Board of Directors and the following current DDR
executive officers: President and Chief Financial Officer, Senior Executive Vice
President of Leasing & Development, Executive Vice President & Chief Accounting
Officer, Executive Vice President of Capital Markets & Treasurer, and Executive
Vice President, Secretary & General Counsel, in all cases while such person
serves as an officer or director of DDR, as applicable.) YOU further agree that
YOU will not provide assistance to or consult with, directly or indirectly, any
former, current or future employee of DDR in connection with any claims or
disputes alleged by such employee against DDR, unless otherwise required by law.

 

9



--------------------------------------------------------------------------------

7. Non-Disclosure. YOU agree that YOU will not, nor will YOU cause any third
party to, divulge the terms of this Agreement (other than the fact that YOUR
employment with DDR has been terminated) to anyone, including, but not limited
to, any present or former employee of DDR, the news media, friends or
acquaintances. Notwithstanding the foregoing, YOU and DDR agree that YOU may
disclose the terms of this Agreement to any governmental taxing authority, YOUR
attorney, or YOUR accountant (solely for the purposes of tax consultation and/or
preparing an income tax return), YOUR immediate family (defined as current
spouse, parents, siblings and children), or in response to any court order. In
the event of a breach of this provision, DDR may seek any and all damages
occasioned by such breach, which shall include all costs of suit, and reasonable
attorneys’ fees. These provisions shall also apply in the event a disclosure
forbidden under this Section is made by a person or entity to whom YOU are
permitted to make such a disclosure under the terms of this Section.

8. Application of Employment Agreement. This Agreement, including without
limitation the release provisions, is being presented in accordance with and
shall be deemed to fully satisfy DDR’s obligations under the Employment
Agreement. YOUR failure to execute and return this Agreement within the time
period provided herein relieves DDR of any obligation to make any payments to
YOU hereunder or otherwise comply with the terms of this Agreement.

9. Covenants of Non-Solicitation, Noncompetition and Confidentiality.
Notwithstanding Section 12 of the Employment Agreement to the contrary, YOUR
covenant and obligations relating to confidentiality, as more fully described in
Section 12.2 of the Employment Agreement, shall remain in full force and effect
for two years

 

10



--------------------------------------------------------------------------------

following the Separation Date. Notwithstanding Section 12 of the Employment
Agreement to the contrary, YOUR covenants and obligations relating to
non-competition and non-solicitation, as more fully described in Sections 12.1
and 12.3 of the Employment Agreement, respectively, shall remain in full force
and effect through the Separation Date; provided, that if a new DDR CEO has not
been publically announced by the Separation Date, then such covenants and
obligations shall survive the Separation Date until the earlier of (a) the date
DDR publically announces a new CEO, or (b) the outside date of June 30, 2015
(the “Restricted Period”); provided further, that notwithstanding the foregoing,
no violation of YOUR covenant and obligations of non-solicitation contained in
Section 12.3 of the Employment Agreement will be deemed to have occurred during
the Restricted Period solely with respect to solicitation for hire or hiring of
any DDR personnel by YOU (or YOUR employer or any affiliate of YOU or YOUR
employer) that has been disclosed to and approved in advance by the DDR
President.

10. Additional Acknowledgements. YOU acknowledge that the promises referred to
in Section 2 of this Agreement are solely in exchange for the promises in this
Agreement and YOUR Employment Agreement and are not normally available to DDR’s
employees. YOU further acknowledge that DDR’s agreement to pay and provide the
amounts described in Section 2 of this Agreement do not constitute an admission
by the DDR or any person released pursuant to Section 5 of liability or of
violation of any applicable law or regulation. DDR states that payment has been
provided solely for the purpose of complying with YOUR Employment Agreement and
compromising any and all claims without the cost and burden of litigation and in
light of YOUR service as an employee and the Parties’ desire to accomplish a
mutually amicable separation.

 

11



--------------------------------------------------------------------------------

11. Unemployment Compensation. DDR agrees that it will not contest any claim for
unemployment compensation made by YOU. However, DDR will truthfully respond to
any inquiry from the Ohio Unemployment Compensation Review Commission.

12. DDR Property. On or before the Separation Date, YOU shall deliver to
Employee Services any property of DDR in YOUR control or possession, including
without limitation, keys, documents, computer software and hardware, manuals,
office equipment, phones and PDAs, credit cards and files, except for the
following items which may be retained by YOU following the Separation Date but
thereafter shall be maintained and/or operated by YOU at YOUR sole cost and
expense: iPhone, iPad and MacBook laptop computer.

13. Cooperation. YOU agree, upon reasonable notice, to advise and assist DDR and
its counsel in preparing such operational, financial and other reports, or other
filings and documents, as DDR may request, and otherwise cooperate with DDR and
its affiliates with any request for information. YOU also agree to assist DDR
and its counsel in prosecuting or defending against any litigation, complaints
or claims against or involving DDR or its affiliates. DDR shall pay YOUR
necessary and reasonable out-of-pocket travel costs and expenses in the event it
requires YOU to assist it under this Section.

 

12



--------------------------------------------------------------------------------

14. Representations. YOU further represent, warrant and agree that (a) YOU are
legally competent to enter into this Agreement and that YOU do so voluntarily;
(b) YOU have been and are hereby advised by DDR that YOU should have an attorney
of YOUR choice review this Agreement; (c) YOU have been and are hereby advised
by DDR that YOU may take up to forty-five (45) days from receipt of this
Agreement to determine whether to sign it and to return it; (d) YOU have
received and reviewed the Exhibits to this Agreement; and (e) YOU have been
advised by DDR that this Agreement may be revoked by YOU within seven (7) days
following YOUR signing it (the “Revocation Period”), which would render it null
and void. In order to revoke, YOU understand that YOU must provide written
notice of revocation to DDR. YOUR written notice of the revocation of this
Release shall be delivered by certified or registered mail (first class postage
pre-paid), guaranteed overnight delivery or personal delivery to the following
address: David E. Weiss, General Counsel, DDR Corp., 3300 Enterprise Parkway,
Beachwood, Ohio 44122. This Agreement shall not become enforceable or effective
until the Revocation Period has expired.

15. Entire Agreement. YOU also acknowledge that YOU have carefully read and
fully understand the terms, considerations, and consequences of this Agreement,
including the Release of any of YOUR potential claims set forth in Section 5 of
this Agreement. YOU further acknowledge that YOU have not relied upon any other
representations or statements, whether written or oral, and that this Agreement
contains the entire agreement between YOU and DDR, except with respect to YOUR
Indemnification Agreement dated April 12, 2011 with DDR, which Indemnification
Agreement shall remain in effect in accordance with its terms notwithstanding
anything contained herein or elsewhere to the contrary. YOU further acknowledge
that the covenants and promises made by YOU in this Agreement are in
consideration of the payment and other promises made hereunder by DDR, which YOU
acknowledge to be sufficient, just and adequate consideration for YOUR covenants
and promises.

 

13



--------------------------------------------------------------------------------

16. Enforceability. In the event that any provision of this Agreement is found,
by any court or governmental agency, to be unlawful or unenforceable, DDR has
the right to require both Parties to continue complying with the remaining
provisions of this Agreement or to declare the Agreement void.

17. Disclaimer. YOU acknowledge that (a) neither this Agreement nor compliance
with its terms shall be construed as an admission by DDR of a violation of any
statutory, contractual, quasi-contractual, common law or other right of YOURS;
and (b) neither this Agreement nor the fact of its delivery to YOU shall be
admissible in any proceeding as evidence of unlawful or improper conduct by DDR.
DDR expressly disclaims any liability to YOU arising out of YOUR employment,
separation of employment and otherwise.

18. Governing Law. The Parties agree that this Agreement shall be construed in
accordance with Ohio law, that any action brought by any Party hereunder may be
instituted and maintained only in the appropriate court having jurisdiction over
Cuyahoga County, Ohio, and that this Agreement shall be interpreted in
accordance with the plain meaning of its terms and not strictly for or against
any Party.

[End of Page]

 

14



--------------------------------------------------------------------------------

In witness whereof, the Parties have executed this Agreement as of the date set
forth above.

 

         DDR CORP.          By:   

/s/ David J. Oakes

/s/ Daniel B. Hurwitz

      Name:   

David J. Oakes

Daniel B. Hurwitz       Title:   

President & Chief Financial Officer

Date:   

12-29-14

      Date:   

12-29-14

 

15



--------------------------------------------------------------------------------

Dan Hurwitz

VSEP & 2013 VSEP Vesting Schedule

EXHIBIT A

 

                December 31,     January 31,                 December 31,  

Grant Description

  June 30, 2015     July 31, 2015     2015     2016     June 30, 2016    
July 31, 2016     2016  

VSEP – July 2011

      33,773             

VSEP – January 2012 (1)

          21,232        

VSEP – July 2012

      35,031              35,031     

VSEP – December 2012 (2)

        33,798              33,798  

2013 VSEP – June 2014

    8,176              8,176       

2013 VSEP – December 2014 (3)

        TBD              TBD  

2013 VSEP –June 2014 (Pro Rated)

    TBD              TBD         

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total VSEP & 2013 VSEP Shares

    8,176        68,804        33,798        21,232       8,176        35,031   
    33,798    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

            December 31,           December 31,                    

Grant Description

  June 30, 2017     2017     June 30, 2018     2018     June 30, 2018     Total
       

VSEP – July 2011

              33,773     

VSEP – January 2012 (1)

              21,232     

VSEP – July 2012

              70,062     

VSEP – December 2012 (2)

             

2013 VSEP – June 2014

    8,176          8,176            32,704        (A)   

2013 VSEP – December 2014 (3)

              TBD        (A)   

2013 VSEP –June 2015 (Pro Rated)

    TBD          TBD          TBD        TBD        (A)     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

Total VSEP & 2013 VSEP Shares

    8,176        —          8,176        —          —          225,367     

 

(A) Unvested 2013 VSEP shares may be utilized to satisfy the tax obligations
attributed to 2013 VSEP tax events.

(1) On January 31, 2015, prior to the Separation Date, 21,232 shares will vest.

(2) On December 31, 2014, prior to the Separation Date, 33,798 shares will vest.

(3) On December 31, 2014, prior to the Separation Date, one-fifth of the shares
granted will vest.

(4) On January 31, 2015, prior to the Separation Date, 32,291 shares will vest
from the January 2011 VSEP Grant.



--------------------------------------------------------------------------------

Dan Hurwitz

Stock Options

Exercise & Vesting Schedule

EXHIBIT B

 

Stock Options – Subject to Future Vesting (A)  

Grant Description

   Exercise
Price      February 22,
2015      February 22,
2016      February 22,
2017      Total Unvested
Stock Options  

2014 February LTIP Grant

   $ 16.61        40,055         40,055         40,055         120,165        

 

 

    

 

 

    

 

 

    

 

 

 

Total Stock Options

        40,055         40,055         40,055         120,165        

 

 

    

 

 

    

 

 

    

 

 

 

(A)   Must be exercised within 90 days of vest

     

Stock Options Fully Vested (B)  

Grant Description

   Grant
Date      Expiration
Date      Exercise
Price             Total Vested
Stock Options  

2005 February LTIP Grant

     2/24/2005        2/24/2015      $ 41.37            48,789   

2006 February LTIP Grant

     2/23/2006        2/23/2016      $ 50.81            26,669   

2007 February LTIP Grant

     2/23/2007        2/23/2017      $ 66.75            22,809   

2008 February LTIP Grant

     2/21/2008        2/21/2018      $ 37.69           88,785                  

 

 

 

Total Stock Options

                 187,052                 

 

 

 

(B)   Must be exercised within 90 days of Separation Date except for the 2005
Grant which expires 2/24/2015.

     



--------------------------------------------------------------------------------

EXHIBIT C

Dan Hurwitz

Restricted Shares

Vesting Schedule

 

Grant Description

   February 22,
2015      February 22,
2016      February 22,
2017      February 22,
2018      Total  

2014 February LTIP Grant

     10,888         10,888         10,888         10,888         43,552     

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total Restricted Shares

     10,888         10,888         10,888         10,888         43,552     

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 